Citation Nr: 0501438	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  00-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had service from November 1959 to November 1963.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a June 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  
Thereafter, following a timely appeal of this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), and pursuant to a Joint 
Motion for Remand filed in May 2004, the Court vacated the 
Board's June 2003 decision and remanded the case to the Board 
for further action consistent with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA).

Thereafter, in a remand dated in June 2004, the Board 
requested certain procedural and evidentiary development 
pursuant to the May 2004 Joint Motion for Remand, and the 
Board finds that the action requested in its remand has been 
accomplished to the extent possible.


FINDINGS OF FACT

1.  The death certificate indicates that the veteran died in 
May 1998, and that the immediate cause of death was ischemic 
cardiomyopathy due to coronary atherosclerosis.  A 1994 
coronary artery bypass graft was also noted to be another 
significant condition.

2.  During the veteran's lifetime, the veteran was not 
service-connected for any disability and a preponderance of 
the evidence is against any relationship between the fatal 
ischemic cardiomyopathy and the veteran's active military 
service or the period within one year of that service.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been 
developed pursuant to the VCAA.  In this regard, the record 
reflects that appellant has been notified on numerous 
occasions of the need to provide medical evidence linking the 
cause of the death of the veteran and service.

First, the initial rating decision of August 1999 and April 
2000 statement of the case advised the appellant that the 
evidence did not establish any relationship between the 
veteran's military service and his death in May 1998 as a 
result of ischemic cardiomyopathy due to coronary 
atherosclerosis.  Thereafter, pursuant to a Board remand in 
March 2001, the appellant was advised in correspondence dated 
in June 2001 of the type of evidence needed to substantiate 
her claim, the type of evidence she would be expected to 
provide, and the evidence that would be provided on her 
behalf.  Quartucco v. Principi, 16 Vet. App. 183 (2002).  
Following the reajudication of the claim in April 2002, the 
April 2002 supplemental statement of the case again advised 
the appellant that the evidence had still not demonstrated a 
relationship between the eventually-fatal heart disease and 
service.  Moreover, following the receipt of July 2002 
Department of Veterans Affairs (VA) medical opinion that did 
not find an association between the veteran's fatal disease 
and service, an August 2002 supplemental statement of the 
case advised appellant of the newly obtained negative 
opinion, and that the evidence was therefore still against 
her claim.

Thereafter, following the timely appeal of the Board's 
previous decision of June 2004, the Board again remanded the 
case to the regional office (RO) for further procedural and 
evidentiary development.  Appellant was advised in a July 
2004 letter of the need to submit further information about 
any physician that might link the cause of the veteran's 
death to service.  An August 2004 letter also advised 
appellant of the evidence necessary to substantiate her claim 
and reminded her that she had not submitted a response to the 
RO's previous correspondence.  In response to the RO's 
letter, the appellant's representative identified only Dr. L. 
as a physician who noted the veteran had a long-standing 
history of carotid artery disease, and the RO confirmed that 
it was already in receipt of Dr. L.'s records.  

Finally, the Board sought and obtained additional VA medical 
records from 1987 and another VA medical opinion, dated in 
September 2004.  Although the appellant's representative 
communicated that she believed that there was a problem with 
the manner in which the opinion was requested by the RO, the 
RO did not agree, and continued the denial of the claim in 
the October 2004 supplemental statement of the case.  

Neither the appellant nor her representative provided any 
medical opinion that contradicted the opinion of either July 
2002 or September 2004.

Although the VCAA notice letters clearly came after the 
rating action that denied the original claim, and did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board further notes that there is no longer any 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).  Additionally, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

At the time of his death, the veteran was not service 
connected for any disability.  The death certificate 
indicates that the veteran died in May 1998, and that the 
immediate cause of death was ischemic cardiomyopathy due to 
coronary atherosclerosis.  A 1994 coronary artery bypass 
graft was also noted to be another significant condition.  An 
autopsy was not performed.

The appellant contends that the veteran's death was related 
to his period of active service.   In essence, she claims 
that the veteran was treated for a suspected aneurysm of the 
cerebral vessel on the right carotid artery during service 
and that this was related to the ischemic cardiomyopathy and 
coronary atherosclerosis that caused the veteran's death in 
1998.

Service medical records confirm that the veteran was treated 
for an aneurysm of the cerebral vessel, right carotid artery, 
in February 1962.  The cause was listed as unknown.  The 
physical examination was not remarkable.  The neurological 
examination revealed ptosis of the right eye, but was 
otherwise negative.  While the veteran had fluctuating 
hypertension, it was felt to be typical of a labile vascular 
response and not due to hypertension per se.  The medical 
consultant found that there was no indication for further 
treatment with regard to labile hypertension.  It was also 
felt that the etiology of the veteran's problem was local in 
nature.  The revised diagnosis was observation, surgical 
(berry aneurysm).  Electroencephalograms (EEG's) conducted in 
April 1962 and October 1963 were interpreted to reveal 
negative findings.  Upon separation examination in November 
1963, the veteran's blood pressure was 140/80.  The veteran's 
heart and vascular system were evaluated as normal.

VA outpatient treatment and hospitalization records dated 
between June 1987 and October 1992 reveal that the veteran 
had carotid artery disease.  The records also indicate that 
the veteran had an angioplasty in 1987, and that the veteran 
also had a history of smoking and alcohol dependence.  In 
June 1991, it was noted that the veteran reported a history 
of hypertension for the previous 4 to 5 years.  It was 
indicated that this was well-controlled with medication.  

Private medical records from June 1992 to December 1996, 
again reveal the presence of carotid artery disease.  The 
veteran suffered an acute myocardial infarction in December 
1992.  In January 1993, the veteran underwent an angioplasty.  
In August 1994, the veteran had a coronary artery bypass.  
The veteran also had a history of pancreatitis.  

A VA medical opinion was obtained in July 2002.  The 
physician reviewed the contents of the claims folder, 
including the veteran's service medical records.  He 
indicated that he saw no connection between the veteran's 
medical complaints during active duty and the veteran's death 
from cardiovascular disease.  The reviewing physician stated 
that at the time of the veteran's military discharge, there 
was no evidence of vascular disease.  It was noted that the 
veteran developed progressive vascular disease in the mid 
1980's, which ultimately led to the veteran's peripheral 
vasculature, carotid arteries, and coronaries.  The physician 
also indicated that the veteran had a long-standing history 
of smoking, which the veteran declined cessation even after 
he was treated for severe vascular disease.  The physician 
opined, "such tobacco use is virtually a guarantee of 
progressive vascular disease."  He concluded that he 
believed that the veteran's vascular disease was due to 
standard risk factors and was neither related to nor present 
during the veteran's active military duty.  

An April 2003 private medical statement from Dr. L. reflects 
that the veteran was under his care between 1993 and 1995 for 
atherosclerotic vascular disease.  Dr. L. opined that the 
veteran no doubt had vascular disease for an extended period 
of time, and that it was more likely than not that his 
vascular disease began with smoking at a very young age.

Additional VA treatment records obtained in August 2004 for 
the period of September to October 1987, reflect that the 
veteran underwent an angioplasty on October 1, 1987.  

In September 2004, a second VA examiner reviewed the 
veteran's claims folder, including previous evaluations, and 
addressed the issue of whether the veteran's death from 
ischemic cardiomyopathy and coronary atherosclerosis in 1998 
was connected to his berry aneurysm during service in March 
1962.  After his careful review of the records, this examiner 
opined that he could not see a connection between the berry 
aneurysm which the veteran was hospitalized for in February 
1962 and his subsequent death from cardiomyopathy and 
coronary artery sclerosis.  More specifically, the examiner 
noted that a careful review of the discharge summary from 
February 1962 revealed that the carotid and vertebral 
angiogram showed "no pathology" which meant that they were 
essentially read as normal, as were the results of the spinal 
fluid examination at that time.  The examiner believed that 
these two facts essentially excluded the diagnosis of berry 
aneurysm as a disease process at that time.  The examiner 
further noted that even if the veteran did have a berry 
aneurysm at that time, this was a developmental abnormality 
involving a weakness in the artery which predisposed it to 
dilatation and expansion which was a separate pathologic 
process from atherosclerosis which developed later in the 
veteran's life and led to his death.  The examiner concluded 
that he did not think that the ischemic cardiomyopathy and 
coronary atherosclerosis was caused or the result of berry 
aneurysm in the service, and that it was less likely than not 
that the berry aneurysm or the disease process that he 
suffered from in February 1962 later caused or was related to 
his subsequent death from ischemic cardiomyopathy and 
coronary atherosclerosis.





II.  Analysis

The record indicates that the veteran was 56 years old when 
he died in May 1998.  A death certificate dated in May 1998 
indicates that the veteran died of ischemic cardiomyopathy 
due to coronary atherosclerosis.  There is no medical 
evidence indicating that the veteran's ischemic 
cardiomyopathy and coronary atherosclerosis was present in 
service or manifest within one year thereafter.  The Board 
must point out that the clinical evidence overwhelmingly and 
consistently indicates that the first manifestations linked 
to the vascular disability appeared in the mid 1980's.  There 
is no medical evidence or document that suggests, much less 
indicates, that the veteran's ischemic cardiomyopathy and 
coronary atherosclerosis had been present during service or 
within the one year presumptive period after separation from 
service provided for cardiovascular disease.  Although 
appellant maintains that the aneurysm the veteran experienced 
during service was somehow related to the cause of the 
veteran's death in 1998, she has not alleged specifically 
that ischemic cardiomyopathy and coronary atherosclerosis 
were present in service, or within a period of one year 
thereafter.

With respect to appellant's contentions, due to the existence 
of treatment for reported aneurysm in a cerebral vessel of 
the right carotid artery during service in February 1962, 
which was also diagnosed as a berry aneurysm, the Board 
sought and obtained two relevant opinions by two different VA 
physicians.  Following the review of the claims file, the 
first examiner opined in July 2002 that he believed that the 
veteran's vascular disease was due to standard risk factors 
and was neither related to nor present during the veteran's 
active military duty.  The second examiner also reviewed the 
claims file and concluded in September 2004 that he did not 
think that the ischemic cardiomyopathy and coronary 
atherosclerosis was caused or the result of berry aneurysm in 
the service, and that it was less likely than not that the 
berry aneurysm or the disease process that the veteran 
suffered from in February 1962 later caused or was related to 
his subsequent death from ischemic cardiomyopathy and 
coronary atherosclerosis.  The Board also notes that specific 
facts and analysis was provided by each examiner with respect 
to the likely etiology of the veteran's fatal ischemic 
cardiomyopathy and coronary atherosclerosis, and that the 
most recent examiner directly assumed that the veteran 
sustained a berry aneurysm during service and found that 
since such pathology was based on a process different from 
that of atherosclerosis, this process could not be related to 
the cause of the veteran's death.  The Board further notes 
that instead of providing her own supporting opinion, the 
appellant has chosen to simply rely on the evidence of 
record, which also includes the statement of Dr. L., which 
attributes the cause of the veteran's vascular disease to 
smoking, a causal connection which is shared by the July 2002 
VA examiner.

The only additional evidence in support of the appellant's 
assertion that the veteran's ischemic cardiomyopathy and 
coronary atherosclerosis were related to service consists of 
appellant's own statements linking these conditions to the 
treatment for aneurysm during service.  There is nothing in 
the record to show the appellant is other than a lay party 
without any special medical expertise.  The Court has also 
held that a layperson can provide probative eye-witness 
evidence of visible symptoms, however, a layperson can not 
provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, her evidentiary assertions concerning 
medical causation lack any probative value.

In summary, the Board finds that the evidence of record 
establishes that the veteran's ischemic cardomyopathy and 
coronary atherosclerosis had their onset many years after 
active military service.  No physician or other health care 
provider has indicated on the record that the veteran's 
ischemic cardomyopathy and coronary atherosclerosis were 
actually present during service or within one year 
thereafter.  In addition, the most persuasive and probative 
evidence in the form of two VA medical opinions does not 
support that the veteran's ischemic cardiomyopathy and 
coronary atherosclerosis are related to service, and the 
Board finds that the lay assertions to the effect that a 
disease is related to service are neither competent nor 
probative of the critical issues in question.  In view of the 
lack of evidence of relevant post-service findings or 
symptoms until many years after service, two persuasive and 
detailed medical opinions against the claim, and the lack of 
any opinion in support of the appellant's assertions, the 
Board has no alternative but to conclude that a preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


